            Case 1:20-mc-00058-KBJ Document 1 Filed 07/20/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF THE DISTRICT OF COLUMBIA


MICHAEL STELLATO AS PERSONAL                                     Case No.: __________________
REPRESENTATIVE OF THE ESTATE OF
WENDY STELLATO,
c/o Paul Knopf Bigger                                               Related Case No. (M.D. Fla.):
840 South Denning Drive, Suite 200                                      6:19-cv-02180-RBD-DCI
Winter Park, FL 32789
                                                                      Related Case No. (D.D.C.):
               Plaintiff,                                                        1:20-mc-00051

       v.                                                          Case: 1:20−mc−00058
                                                                   Assigned To : Jackson, Ketanji Brown
MEDTRONIC MINIMED, INC.; MINIMED                                   Assign. Date : 7/20/2020
DISTRIBUTION CORP.; UNOMEDICAL                                     Description: Misc.
DEVICES SA de CV; and UNOMEDICAL
A/S,
c/o Maslon LLP
3300 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402-4140

               Defendants.


   DEFENDANTS MEDTRONIC MINIMED, INC. AND MINIMED DISTRIBUTION
  CORP.’S MOTION TO QUASH SUBPOENA AND/OR FOR PROTECTIVE ORDER
______________________________________________________________________________

       Pursuant to Federal Rule of Civil Procedure 45, Defendants Medtronic MiniMed, Inc. and

MiniMed Distribution Corp. (collectively, “Medtronic”) respectfully submit this motion to quash

Plaintiff Michael Stellato’s subpoena to Ashcraft & Gerel, LLP, and/or for protective order, stating

in support as follows:

       1.      Plaintiff filed the Stellato action against Medtronic and other defendants in the

               United States District Court for the Middle District of Florida, Orlando Division.

       2.      On July 7, 2020, Plaintiff served a subpoena on the law firm of Ashcraft & Gerel,

               LLP seeking documents and things from the Kubicki et al. v. Medtronic, Inc. et al.,

                                                                             RECEIVED
                                                                                       JUL 20 2020
                                                                                Clerk, U.S. District & Bankruptcy
                                                                                Court for the District of Columbia
     Case 1:20-mc-00058-KBJ Document 1 Filed 07/20/20 Page 2 of 5




        Case No.: 1:12-CV-00734-KBJ (D.D.C.) matter (the “Kubicki matter”) (EXHIBIT

        1). Ashcraft & Gerel were counsel for plaintiffs in the Kubicki matter, litigation

        involving Medtronic that has since been dismissed with prejudice by stipulation of

        the parties in 2019.

3.      The parties in the Kubicki matter stipulated to, and this Court entered, a Protective

        Order governing the production, use, and retention of confidential materials

        exchanged in the Kubicki matter. (EXHIBIT 2.) Among other provisions, the

        Kubicki Protective Order states that the materials and contents of materials

        designated “Confidential” are to be used for purposes of the Kubicki matter only

        and shall not be disclosed to any person or entity, with limited exceptions not

        relevant here.

4.      As set forth in Medtronic’s Memorandum of Law accompanying this motion, by

        seeking Medtronic’s documents and information in the first instance from a non-

        party rather than from Medtronic itself, the Stellato subpoena improperly seeks to

        circumvent the requirements and protections of Federal Rule of Civil Procedure 34

        and expand the limits of permissible discovery by “cloning” discovery from a prior

        litigation involving Medtronic.

5.      Moreover, to the extent the documents and information requested in the Stellato

        subpoena still exist, they are prohibited from disclosure by the ongoing Kubicki

        Protective Order. Accordingly, the Stellato subpoena should be quashed because it

        “requires disclosure of . . . protected matter” covered by the Kubicki Protective

        Order. Fed. R. Civ. P. 45(d)(3)(A)(iii).




                                      2
            Case 1:20-mc-00058-KBJ Document 1 Filed 07/20/20 Page 3 of 5




       6.      The Stellato subpoena also seeks irrelevant documents and information from a case

               that, among other differences, involved a different insulin pump, different product

               literature, a different Medtronic customer with a unique medical history, entirely

               different circumstances that occurred approximately ten years apart, different

               health care professionals and fact witnesses, and the laws of a different jurisdiction.

       For these reasons, and the additional reasons set forth in Medtronic’s Memorandum of

Law, Medtronic respectfully requests the Court grant its motion to quash the Stellato subpoena

and/or enter a protective order prohibiting the disclosure by Ashcraft & Gerel of the documents

and information sought therein.




                                             3
         Case 1:20-mc-00058-KBJ Document 1 Filed 07/20/20 Page 4 of 5




Dated: July 20, 2020             Respectfully submitted,


                                 /s/ Joseph Petrosinelli
                                 Joseph G. Petrosinelli (D.C. Bar No. 434280)
                                 WILLIAMS & CONNOLLY LLP
                                 725 Twelfth Street, N.W.
                                 Washington, D.C. 20005
                                 Telephone: (202) 434-5547
                                 Facsimile: (202) 434-5029
                                 jpetrosinelli@wc.com

                                 -and-

                                 Nicole E. Narotzky (pro hac vice to be filed)
                                 MASLON LLP
                                 3300 Wells Fargo Center
                                 90 South Seventh Street
                                 Minneapolis, MN 55402-4140
                                 Telephone: (612) 672-8200
                                 Facsimile: (612) 642-8373
                                 nicole.narotzky@maslon.com


                                 ATTORNEYS FOR DEFENDANTS
                                 MEDTRONIC MINIMED, INC. AND
                                 MINIMED DISTRIBUTION CORP.




                                    4
          Case 1:20-mc-00058-KBJ Document 1 Filed 07/20/20 Page 5 of 5




                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 20th day of July, 2020, in compliance with the

COVID-19 Clerk’s Office Operations Information, a copy of the foregoing was filed by sending

the   same     via   electronic   mail    to       the   Court’s   new   case   intake   email   at

DCDml_intake@dcd.uscourts.gov. Furthermore, I certify that I sent a copy of the attached via

electronic mail and first-class mail to counsel of record.



                                               /s/ Joseph Petrosinelli
                                               JOSEPH G. PETROSINELLI




                                               5
